Court of Appeals, State of Michigan

                                               ORDER
                                                                            Thomas C. Cameron
Kathy Smith v Board of County Road Commissioners                              Presiding Judge

Docket No.     334226                                                       Deborah A. Servitto

LC No.         2015-148043-CH                                               Elizabeth L. Gleicher
                                                                              Judges


                The Court orders that the January 4, 20 18 opinion is hereby AMENDED to correct a
clerical error. The last sentence of the fi rst paragraph on page 5 is corrected to read:

         Because we conclude that defendants' conduct was not grossly negligent, we need not
         address proximate cause.

               In all other respects, the January 4, 2018 opinion remains unchanged.




                         A true copy entered and certified by Jerome W. Zimmer Jr., Chi ef Clerk, on




                                JAN 1 D 2018
                                        Date